UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6937



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SEAN DARRELL JOHNSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-98-138, CA-01-300-1)


Submitted:   September 5, 2002        Decided:    September 11, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean Darrell Johnson, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sean Darrell Johnson seeks to appeal the district court’s

judgment adopting the magistrate judge’s report and recommendation

and denying his motion filed under 28 U.S.C. § 2255 (2000). We have

reviewed the record and the district court’s order and conclude on

the reasoning of the district court that Johnson has not made a

substantial showing of the denial of a constitutional right.   See

United States v. Johnson, Nos. CR-9-138; CA-01-300-1 (M.D.N.C. Mar.

28, 2002). Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2